            Case 6:21-cv-00338-ADA Document 1 Filed 04/07/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION




        Digital Cache, LLC,                                         Case No. 6:21-cv-338

                Plaintiff,                                          Patent Case

                v.                                                  Jury Trial Demanded

        Western Digital Corporation,

                Defendant.



                               COMPLAINT FOR PATENT INFRINGEMENT

       1.      Plaintiff Digital Cache, LLC (“Plaintiff”), through its attorneys, complains of

Western Digital Corporation (“Defendant”), and alleges the following:

                                                PARTIES

       2.      Plaintiff Digital Cache, LLC is a corporation organized and existing under the

laws of Texas that maintains its principal place of business at 555 Republic Dr, 2nd Floor, Plano,

Texas 75074.

       3.      Defendant Western Digital Corporation is a corporation organized and existing

under the laws of Delaware that maintains an established place of business at 7501 N. Capital of

Texas Highway, Suite A100, Austin, TX 78731.

                                             JURISDICTION

       4.      This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.




                                                1
            Case 6:21-cv-00338-ADA Document 1 Filed 04/07/21 Page 2 of 9




       5.      This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).

       6.      This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District. As described below, Defendant has

committed acts of patent infringement giving rise to this action within this District.

                                                   VENUE

       7.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

an established place of business in this District. In addition, Defendant has committed acts of

patent infringement in this District, and Plaintiff has suffered harm in this district.

                                              PATENTS-IN-SUIT

       8.      Plaintiff is the assignee of all right, title and interest in United States Patent Nos.

6,851,015; 6,956,738; 7,312,982; and 7,440,274 (the “Patents-in-Suit”); including all rights to

enforce and prosecute actions for infringement and to collect damages for all relevant times

against infringers of the Patents-in-Suit. Accordingly, Plaintiff possesses the exclusive right and

standing to prosecute the present action for infringement of the Patents-in-Suit by Defendant.

                                              THE ’015 PATENT

       9.      The ’015 Patent is entitled “Method of overwriting data in nonvolatile memory

and a control apparatus used for the method,” and issued 2005-02-01. The application leading to

the ’015 Patent was filed on 2002-05-20. A true and correct copy of the ’015 Patent is attached

hereto as Exhibit 1 and incorporated herein by reference.

                                              THE ’738 PATENT

       10.     The ’738 Patent is entitled “Digital storage element mechanical shock isolation

arrangement in a host device and method,” and issued 2005-10-18. The application leading to the


                                                   2
          Case 6:21-cv-00338-ADA Document 1 Filed 04/07/21 Page 3 of 9




’738 Patent was filed on 2004-02-11. A true and correct copy of the ’738 Patent is attached

hereto as Exhibit 2 and incorporated herein by reference.

                                             THE ’982 PATENT

       11.     The ’982 Patent is entitled “Digital storage element mechanical shock isolation

arrangement in a host device and method,” and issued 2007-12-25. The application leading to the

’982 Patent was filed on 2005-04-28. A true and correct copy of the ’982 Patent is attached

hereto as Exhibit 3 and incorporated herein by reference.

                                             THE ’274 PATENT

       12.     The ’274 Patent is entitled “Digital storage element mechanical shock isolation

arrangement in a host device and method,” and issued 2008-10-21. The application leading to the

’274 Patent was filed on 2007-12-25. A true and correct copy of the ’274 Patent is attached

hereto as Exhibit 4 and incorporated herein by reference.

                             COUNT 1: INFRINGEMENT OF THE ’015 PATENT

       13.     Plaintiff incorporates the above paragraphs herein by reference.

       14.     Direct Infringement. Defendant directly infringed one or more claims of the

’015 Patent in at least this District by making, using, offering to sell, selling and/or importing,

without limitation, at least the Defendant products identified in the charts incorporated into this

Count below (among the “Exemplary Defendant Products”) that infringed at least the exemplary

claims of the ’015 Patent also identified in the charts incorporated into this Count below (the

“Exemplary ’015 Patent Claims”) literally or by the doctrine of equivalents. On information and

belief, numerous other devices that infringed the claims of the ’015 Patent have been made, used,

sold, imported, and offered for sale by Defendant and/or its customers.




                                                  3
          Case 6:21-cv-00338-ADA Document 1 Filed 04/07/21 Page 4 of 9




       15.      Defendant also directly infringed, literally or under the doctrine of equivalents,

the Exemplary ’015 Patent Claims, by having its employees internally test and use these

Exemplary Products.

       16.      Exhibit 5 includes charts comparing the Exemplary ’015 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

practice the technology claimed by the ’015 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ’015 Patent Claims.

       17.      Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 5.

       18.      Plaintiff is entitled to recover damages adequate to compensate for Defendant's

infringement.

                             COUNT 2: INFRINGEMENT OF THE ’738 PATENT

       19.      Plaintiff incorporates the above paragraphs herein by reference.

       20.      Direct Infringement. Defendant directly infringed one or more claims of the

’738 Patent in at least this District by making, using, offering to sell, selling and/or importing,

without limitation, at least the Defendant products identified in the charts incorporated into this

Count below (among the “Exemplary Defendant Products”) that infringed at least the exemplary

claims of the ’738 Patent also identified in the charts incorporated into this Count below (the

“Exemplary ’738 Patent Claims”) literally or by the doctrine of equivalents. On information and

belief, numerous other devices that infringed the claims of the ’738 Patent have been made, used,

sold, imported, and offered for sale by Defendant and/or its customers.




                                                  4
          Case 6:21-cv-00338-ADA Document 1 Filed 04/07/21 Page 5 of 9




       21.      Defendant also directly infringed, literally or under the doctrine of equivalents,

the Exemplary ’738 Patent Claims, by having its employees internally test and use these

Exemplary Products.

       22.      Exhibit 6 includes charts comparing the Exemplary ’738 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

practice the technology claimed by the ’738 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ’738 Patent Claims.

       23.      Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 6.

       24.      Plaintiff is entitled to recover damages adequate to compensate for Defendant's

infringement.

                             COUNT 3: INFRINGEMENT OF THE ’982 PATENT

       25.      Plaintiff incorporates the above paragraphs herein by reference.

       26.      Direct Infringement. Defendant directly infringed one or more claims of the

’982 Patent in at least this District by making, using, offering to sell, selling and/or importing,

without limitation, at least the Defendant products identified in the charts incorporated into this

Count below (among the “Exemplary Defendant Products”) that infringed at least the exemplary

claims of the ’982 Patent also identified in the charts incorporated into this Count below (the

“Exemplary ’982 Patent Claims”) literally or by the doctrine of equivalents. On information and

belief, numerous other devices that infringed the claims of the ’982 Patent have been made, used,

sold, imported, and offered for sale by Defendant and/or its customers.




                                                  5
          Case 6:21-cv-00338-ADA Document 1 Filed 04/07/21 Page 6 of 9




       27.      Defendant also directly infringed, literally or under the doctrine of equivalents,

the Exemplary ’982 Patent Claims, by having its employees internally test and use these

Exemplary Products.

       28.      Exhibit 7 includes charts comparing the Exemplary ’982 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

practice the technology claimed by the ’982 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ’982 Patent Claims.

       29.      Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 7.

       30.      Plaintiff is entitled to recover damages adequate to compensate for Defendant's

infringement.

                             COUNT 4: INFRINGEMENT OF THE ’274 PATENT

       31.      Plaintiff incorporates the above paragraphs herein by reference.

       32.      Direct Infringement. Defendant directly infringed one or more claims of the

’274 Patent in at least this District by making, using, offering to sell, selling and/or importing,

without limitation, at least the Defendant products identified in the charts incorporated into this

Count below (among the “Exemplary Defendant Products”) that infringed at least the exemplary

claims of the ’274 Patent also identified in the charts incorporated into this Count below (the

“Exemplary ’274 Patent Claims”) literally or by the doctrine of equivalents. On information and

belief, numerous other devices that infringed the claims of the ’274 Patent have been made, used,

sold, imported, and offered for sale by Defendant and/or its customers.




                                                  6
             Case 6:21-cv-00338-ADA Document 1 Filed 04/07/21 Page 7 of 9




        33.     Defendant also directly infringed, literally or under the doctrine of equivalents,

the Exemplary ’274 Patent Claims, by having its employees internally test and use these

Exemplary Products.

        34.     Exhibit 8 includes charts comparing the Exemplary ’274 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

practice the technology claimed by the ’274 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ’274 Patent Claims.

        35.     Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 8.

        36.     Plaintiff is entitled to recover damages adequate to compensate for Defendant's

infringement.

                                                 JURY DEMAND

        37.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.

                                             PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests the following relief:

        A.      A judgment that the ’015 Patent is valid and enforceable

        B.      A judgment that Defendant has infringed directly one or more claims of the ’015

                Patent;

        C.      A judgment that the ’738 Patent is valid and enforceable

        D.      A judgment that Defendant has infringed directly one or more claims of the ’738

                Patent;

        E.      A judgment that the ’982 Patent is valid and enforceable


                                                     7
            Case 6:21-cv-00338-ADA Document 1 Filed 04/07/21 Page 8 of 9




       F.       A judgment that Defendant has infringed directly one or more claims of the ’982

                Patent;

       G.       A judgment that the ’274 Patent is valid and enforceable

       H.       A judgment that Defendant has infringed directly one or more claims of the ’274

                Patent;

       I.       An accounting of all damages not presented at trial;

       J.       A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

                for Defendant's past infringement at least with respect to the ’015; ’738; ’982; and

                ’274 Patents.

       K.       And, if necessary, to adequately compensate Plaintiff for Defendant's

                infringement, an accounting:

                 i.    that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                       and that Plaintiff be awarded its reasonable attorneys fees against Defendant

                       that it incurs in prosecuting this action;

                ii.    that Plaintiff be awarded costs, and expenses that it incurs in prosecuting

                       this action; and

               iii.    that Plaintiff be awarded such further relief at law or in equity as the Court

                       deems just and proper.


Dated: April 7, 2021                      Respectfully submitted,

                                                 /s/ Isaac Rabicoff
                                                 Isaac Rabicoff
                                                 Rabicoff Law LLC
                                                 5680 King Centre Dr, Suite 645
                                                 Alexandria, VA 22315
                                                 7736694590
                                                 isaac@rabilaw.com
                                                    8
Case 6:21-cv-00338-ADA Document 1 Filed 04/07/21 Page 9 of 9




                           Counsel for Plaintiff
                           Digital Cache, LLC




                              9
